UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    S.K., individually and on behalf of
    SH.K., a child with a disability,

                                Plaintiff,
                                                               17 Civ. 6043 (KPF)
                        -v.-
                                                            OPINION AND ORDER
    CITY SCHOOL DISTRICT OF THE CITY
    OF NEW YORK,

                                Defendant.

KATHERINE POLK FAILLA, District Judge:

         Plaintiff S.K. brings this action on behalf of herself and her daughter,

Sh.K., pursuant to the Individuals with Disabilities Education Act (the “IDEA,”

formerly known as the Individuals with Disabilities Act), 20 U.S.C. §§ 1400-

1482, against Defendant City School District of the City of New York (better

known as the New York City Department of Education, or “DOE”). 1 Plaintiff

brings this action to: (i) seek reimbursement for costs incurred in sending

Sh.K. to a private school for the 2016-2017 school year; and (ii) seek review of

the June 2017 decision by the State Review Officer (the “SRO”) that denied

Plaintiff’s attempt to obtain that reimbursement from the DOE. Plaintiff argues

that the SRO erred both in finding that the DOE’s proposed school placement

was capable of implementing Sh.K.’s Individualized Education Program (“IEP”)



1        The Court does not expressly name the child or the parents because “in an action
         commenced by a parent or guardian on behalf of a minor child pursuant to the IDEA,
         the Plaintiff should be permitted to proceed, as a matter of course, using initials in
         place of full names in public filings with the Court.” P.M. v. Evans-Brant Cent. Sch.
         Dist., No. 08 Civ. 168A (RJA), 2008 WL 4379490, at *3 (W.D.N.Y. Sept. 22, 2008); see
         also Fed R. Civ. P. 5.2(a); 20 U.S.C. § 1417(c).
because the school could not offer conductive education, and because the DOE

would have placed Sh.K., who is not autistic, in a school designed for autistic

students. The DOE argues that its placement would have provided Sh.K. with

a free appropriate public education (or “FAPE”), and that the Court should

largely defer to the SRO’s decision.

      The parties have cross-moved for summary judgment. For the reasons

set forth in the remainder of this Opinion, the DOE’s motion is granted, and

Plaintiff’s motion is denied.

                                     BACKGROUND 2

A.    Factual Background

      1.     Sh.K.’s Background

      At the time of the prior hearings in this action, Sh.K. was a twelve-year-

old girl. (Def. Opp. 56.1 ¶ 8). She has significant disabilities, including


2     The facts in this Opinion are drawn from the parties’ submissions in connection with
      their respective summary judgment motions, including Plaintiff’s Local Civil Rule 56.1
      Statement of Material Facts (“Pl. 56.1” (Dkt. #23)); Defendant’s Local Civil Rule 56.1
      Statement of Material Facts (“Def. 56.1 (Dkt. #26)); and Defendant’s Response to
      Plaintiff’s Local Civil Rule 56.1 Statement of Material Facts (“Def. Opp. 56.1” (Dkt. #27)).
      Citations to a party’s 56.1 Statement incorporate by reference the documents cited
      therein. Where facts stated in a party’s 56.1 Statement are supported by testimonial or
      documentary evidence, and denied with only a conclusory statement by the other party,
      the Court finds such facts to be true. See Local Civil Rule 56.1(c) (“Each numbered
      paragraph in the statement of material facts set forth in the statement required to be
      served by the moving party will be deemed to be admitted for purposes of the motion
      unless specifically controverted by a corresponding numbered paragraph in the
      statement required to be served by the opposing party.”); id. at 56.1(d) (“Each statement
      by the movant or opponent ... controverting any statement of material fact[] must be
      followed by citation to evidence which would be admissible, set forth as required by Fed.
      R. Civ. P. 56(c).”).
      The Court also draws from the Impartial Hearing Officer Decision (“IHO Dec.”); the
      transcript of the hearing before the IHO (“Tr.”); the State Review Officer Decision (“SRO
      Dec.”); and the various exhibits contained in the record before the SRO (“Ex.”). Because
      these latter documents were filed under seal, the Court references, where possible,
      publicly-filed materials that discuss their contents.

                                               2
cerebral palsy, quadriplegic spasticity, a seizure disorder, and bilateral hearing

loss, and she is required to use a gastronomy tube in order to supplement her

diet. (Id. at ¶¶ 11-12). She is non-verbal and uses a variety of low-tech and

high-tech systems and devices in order to assist her in communicating with

others. (Id. at ¶¶ 13-16). She is also non-ambulatory and primarily relies on a

wheelchair to get around. (Id. at ¶ 17). She has difficulty moving her head,

hands, and legs; makes unintentional, involuntary movements; and requires

assistance to eat, use the bathroom, and engage with other aspects of daily life.

(Id. at ¶ 19). Sh.K.’s IEP describes her as having a disability classification of

Traumatic Brain Injury (“TBI”). (Id. at ¶ 10). Nevertheless, those who know

Sh.K. describe her as a “happy, personable, and curious kid,” as well as bright

and social with both adults and peers. (Id. at ¶ 9).

      Prior to the events at issue in this action, Sh.K. was a student at the

International Academy of Hope (“iHope”), previously known as Standing Tall.

(Pl. Br. 3). Plaintiff had enrolled her daughter at Standing Tall after the DOE

placed Sh.K. at P.S. 138, which Plaintiff believed to be an inappropriate

placement. (Id.). The present controversy resulted from Plaintiff’s decision to

enroll Sh.K. at Pathways Children’s Services (“Pathways”) for the 2016-2017

school year. (Id. at 1).




      For ease of reference, Plaintiff’s opening brief is referred to as “Pl. Br.” (Dkt. #22); the
      DOE’s opening brief as “Def. Br.” (Dkt. #25); Plaintiff’s opposition and reply as “Pl.
      Reply” (Dkt. #28); and the DOE’s opposition and reply as “Def. Reply” (Dkt. #30).

                                                 3
         2.    The Development of the 2016 IEP

         On June 9, 2016, a Committee on Special Education (“CSE”) convened to

discuss and develop an IEP for Sh.K. for the 2016-2017 school year. (Def.

Opp. 56.1 ¶ 29; SRO Dec. 3). The CSE consisted of a DOE special education

teacher, Emilce Ortiz; a school psychologist, Dr. Sheila Paris; Plaintiff; and

three teachers from iHope. (Def. Opp. 56.1 ¶ 36). Prior to the 2016 IEP

meeting, the CSE reviewed progress reports from iHope from the prior school

year; Sh.K.’s prior IEP; a classroom observation conducted by Dr. Paris; a

social history update of Sh.K.; and a psychological evaluation of Sh.K., that

had been commissioned by Plaintiff. (Id. ¶ 30).

         The 2016 IEP made numerous recommendations for the 2016-2017

school year, including that Sh.K. be placed in a 12-month academic program in

a specialized school, as well as in a classroom with a ratio of six students to

one teacher and one paraprofessional (also known as a “6:1:1” ratio). (Def.

56.1 ¶¶ 12-15). The IEP also recommended that Sh.K. receive related services,

such as speech therapy, occupational therapy, physical therapy, and hearing

education services. (Id. at ¶ 14). The IEP recommended that Sh.K. be provided

with a full-time 1:1 health paraprofessional, a full-time 1:1 transportation

paraprofessional, and a dynamic-display speech-generating device. (Id. at

¶ 15).

         Relevant to this action, the IEP set 19 annual goals, spanning the

subjects of literacy, math, speech, hearing education, physical therapy, and

occupational therapy. (SRO Dec. 19). Three of the 19 annual goals came

                                          4
under the heading of “Conductive Education.” (Def. 56.1 ¶ 50). 3 The IEP’s

three conductive education goals included: (i) Sh.K. would carry out a series of

passive and active exercises to reduce her spasticity in her lower extremities;

(ii) Sh.K. would improve the strength of her grasping, by grasping and releasing

objects with proper palmar grasp and minimal manual facilitation while

wearing arm gaiters; and (iii) Sh.K. would learn to use her upper and lower

extremities actively and functionally during a variety of gross motor tasks in a

variety of positions, with minimal manual facilitation. (Id. at ¶ 50).

      3.     Sh.K.’s Placement at Spectrum

      On June 9, 2016, the DOE sent a School Location Letter to Plaintiff

stating that the IEP’s recommended services would be provided at M094 at

M188 – 01M188: P.S. 188 The Island School (also known as The Spectrum

School, or “Spectrum”). (Def. Opp. 56.1 ¶ 53). Plaintiff visited the school twice

(id. at ¶ 54), and then sent the DOE a letter on June 21, 2016, informing it

that she would be enrolling Sh.K. at Pathways instead of at Spectrum (id. at

¶ 63; Dkt. #20, Ex. J). Although Plaintiff expressed numerous concerns with

the DOE’s placement, she noted in relevant part her understanding, based on

her visits to Spectrum, that the school was populated entirely by autistic,




3     Conductive education is a methodology that was developed by a Hungarian doctor in
      1945 who theorized that people with disabilities are characterized by disintegrated
      functioning, and that coordinated functioning can be developed through an indirect
      cognitive route involving teaching and learning. (Def. Opp. 56.1 ¶ 47). Sh.K.’s
      conductive education teacher at Pathways described conductive education as “a holistic
      approach to habilitation or rehabilitation” that “improves a student’s motor skills and
      problem-solving abilities to increase independence.” (Def. 56.1 ¶ 54 (internal brackets
      omitted)).

                                             5
ambulatory students, and that the school did not offer conductive education.

(SRO Dec. 3).

      4.    Proceedings Before the Impartial Hearing Officer

      On July 6, 2016, Plaintiff filed a due process complaint notice with the

Impartial Hearing Office of the DOE. (Def. 56.1 ¶ 28). On July 26, 2016,

Judith Kramer, the Impartial Hearing Officer (“IHO”) at all relevant times in

this action, held a hearing to determine Sh.K.’s pendency placement, which she

determined to be Pathways. (Id. at ¶¶ 29-30). On August 1, 2016, Plaintiff

filed an amended due process complaint notice with the Impartial Hearing

Office. (Id. at ¶ 31). Plaintiff alleged that the DOE failed to offer Sh.K. a FAPE

for the 2016-2017 school year because: (i) Sh.K. would not have been grouped

appropriately in a district 6:1:1 classroom because she did not match the

district’s description of the types of students for whom the 6:1:1 configuration

was intended; (ii) the students that Plaintiff observed at Spectrum during her

visit had significantly different physical, communication, and social needs than

Sh.K.; (iii) Plaintiff was informed that Spectrum only offered related services in

20 to 30 minute sessions, as opposed to the 60 minutes recommended by the

IEP; and (iv) Spectrum did not offer conductive education. (SRO Dec. 4).

Plaintiff also asserted that Pathways was an appropriate placement, and

requested both that the DOE provide Related Service Authorizations (“RSAs”)

for several services and that the DOE fund Sh.K.’s tuition at Pathways for the

2016-2017 school year. (Id.).




                                         6
      The hearing before the IHO commenced on October 14, 2016, and

continued over five non-consecutive hearing dates to December 20, 2016. (Pl.

Br. 6; SRO Dec. 4). Over the course of the hearing, the IHO heard testimony

from Emilce Ortiz, the special education teacher who had been part of the CSE;

Estelle Osofsky, a school psychologist with the DOE; Ashley Hodge, the

assistant principal at Spectrum; Sara Naegele, an administrator at Pathways;

Philippa Crane, a conductive educator at Pathways; and Plaintiff. (IHO Dec. 1).

Of particular relevance to this action, the IHO heard testimony from Hodge

about the ways in which Spectrum could have implemented the 2016 IEP

(Tr. 168:13-208:8), and from Plaintiff about what she observed during her visits

to Spectrum (id. at 233:13-243:5).

      On February 13, 2017, the IHO issued her decision. (Pl. 56.1 ¶ 2). The

decision first laid out the IHO’s findings of fact. Among other things, the IHO

found that the 6:1:1 classroom “is recommended for children with Autism as

well as those who present with similar needs in the area of communication.”

(IHO Dec. 7). Moreover, the IHO found that if Sh.K. had attended Spectrum,

she “would have had the opportunity to socialize and learn together with

children who are verbal and non-verbal, all of whom would have been on the

same functional level academically and socially.” (Id. at 11). The IHO noted

that Plaintiff had visited Spectrum twice after receiving the DOE’s letter

recommending placement there, and that Plaintiff had claimed to observe that

Spectrum neither had any other students in wheelchairs nor offered conductive

education. (Id.). The IHO also noted Plaintiff’s observation that, in a classroom

                                        7
that would have been age-appropriate for Sh.K., all of the students were on the

autism spectrum. (Id.). Nevertheless, the IHO credited Hodge’s testimony that

Spectrum would have been able to provide Sh.K. with the recommended related

services for which the IEP called, and found that “[t]he recommended school

would have been able to implement the management needs detailed in the IEP.”

(Id. at 12).

       Turning specifically to the composition of Sh.K.’s potential classroom, the

IHO found that Sh.K. “would have been with other children [who] were also

acquiring language or who have minimal language.” (IHO Dec. 12). The IHO

found that the other students were “non-verbal and, like the child, use a

communication device to state their wants and needs and to participate

throughout the course of the school day in their academic classes and in their

content specialty classes.” (Id.). The IHO noted that “[t]here were students

who use eye gaze and facial expressions”; that the “classroom was equipped

with modifications to minimize visual and sound distractions”; and that

“[l]earning [was] both individualized and taught in a group.” (Id.). In terms of

academics, the IHO found that “the children in the class were on the same

working and functional level in the areas of literacy and math.” (Id.).

       The IHO also made a lengthy series of findings regarding conductive

education. The IHO found that Sh.K. “had a section on her IEP entitled

‘conductive education’ which was listed separately from her special education

progress and achievement.” (IHO Dec. 8). The IHO explained that

“[c]onductive education is [a] term contributed to the IEP by iHope staff.” (Id.).

                                        8
The IHO noted conductive education’s background and aims, such as that

conductive education “is a holistic approach to rehabilitation and habilitation

[whereby] children learn to be active learners in their environment and develop

gross, fine[,] and oral motor skills so they can build their functional self-help

skills.” (Id. at 9). The IHO found that “[t]here are only three places in the world

[that] train individuals to be conductive educators,” only one of which is in the

United States. (Id.). The IHO acknowledged that conductive education “is not

identical to physical therapy” (id. at 8), but noted that the conductive education

goals in the IEP were “geared to improve strength and movement, improving

gross motor tasks as well as grasping and releasing objects” (id.). The IHO

expressed a degree of skepticism about conductive education, noting that

“[t]here has been very little research done to establish the effectiveness of

conductive education.” (Id. at 9). Crucially, the IHO found that Spectrum

“would have been able to effectuate all three goals listed under conductive

education with the assistance of the teacher, occupational therapists [“OTs”],

physical therapists [“PTs”][,] and paraprofessional. These goals would have

been worked on 1:1 with the child and in the classroom.” (Id. at 13).

      The IHO began her Conclusions of Law by noting the relevant standards

governing the IDEA, and specifically that the DOE “need only … provide the

child with a program and placement [that] is reasonably calculated to provide

the child with an educational benefit.” (IHO Dec. 17). The IHO noted that

Plaintiff’s allegations “involve only the recommended placement and the

inability of the staff at PS 188 to implement the mandate of the IEP as written,”

                                         9
as opposed to challenging the IEP. (Id. at 18). The IHO acknowledged that

Plaintiff had the following concerns: (i) “the placement was inappropriate

because the children in the 6:1:1 classroom to which the child would have

been assigned are generally aggressive and self-abusive with difficulty

acquiring language and social skills”; (ii) “the children at PS 188 in the [6:1:1]

classroom are all classified as having autism[,] which isn’t the same as TBI”;

and (iii) “the goals on her IEP for conductive education cannot be met at PS

188.” (Id. at 18). 4 The IHO addressed each contention in turn.

      The IHO dismissed the first contention, regarding Plaintiff’s

characterization of the children in the 6:1:1 classroom, as “purely speculative,”

finding that Plaintiff’s “stereotypical description of autistic children is not based

on facts placed into this record.” (IHO Dec. 18). As to the second contention,

the IHO concluded that even though there are differences between students

with TBI and students with autism, those differences were insufficient to

preclude them from being taught in the same classroom. (Id.). Instead, the

IHO held that “[c]hildren must be and are placed according to their functional

abilities.” (Id.). The IHO noted the numerous functional similarities between

Sh.K. and the students in the Spectrum classroom, including that the

classroom had students who, like Sh.K., were either acquiring language or had

minimal language skills; were non-verbal and used communication devices;


4     The IHO also noted Plaintiff’s potential argument that Spectrum would not provide
      Sh.K. with related services for the duration required by the IEP (IHO Dec. 18), but
      summarily dismissed that argument both because it had not been alleged in the
      amended request and because Hodge credibly testified that Sh.K. would in fact have
      received the mandated related services at Spectrum (id. at 19).

                                            10
used eye gaze and facial expressions; and were on the same working and

functional level in math and literacy. (Id. at 18-19). Given these similarities,

and the fact that the classroom was equipped to handle Sh.K.’s other needs,

such as modifications to reduce distractions and the utilization of sign

language, the IHO held that Spectrum’s 6:1:1 classroom was an appropriate

placement for Sh.K. (Id. at 19).

      Finally, the IHO turned to the issue of whether the DOE had denied

Sh.K. a FAPE by proposing a placement at a school that did not have a

conductive educator. (IHO Dec. 19-22). Given that Plaintiff’s argument rested

entirely on the fact that three of the 19 annual goals fell under the category of

conductive education, the IHO explained that the central inquiry was “what

portions of the IEP are ‘requirements’ and what portions are merely

descriptions of what the team hopes can be achieved during the school year.”

(Id. at 19). The IHO noted that, since conductive education was neither a part

of special education nor a related service, the DOE’s only obligation was “to

make a good faith effort to assist the student to achieve the annual goals.” (Id.

at 20). The IHO held that Sh.K.’s conductive education goals “could be met by

the … related services providers and her paraprofessional even though the

progress made on these goals would not be measured by a conductive

educator.” (Id.).

      In so holding, the IHO found that “[n]o studies have shown a difference

between the children who received conductive education and those who

received traditional treatments.” (IHO Dec. 21). “That the DOE chose to utilize

                                        11
the term conductive education, which the research acknowledges is very much

like physiotherapy, on the IEP should not preclude a PT or an OT … to work on

the goals or from measuring the goals.” (Id.). The IHO also relied on the fact

that a PT or OT would be entirely capable of working on the three conductive

education goals with Sh.K. (Id.). Indeed, the IHO noted that both Plaintiff and

Sh.K.’s current paraprofessional — neither of whom is a conductive educator or

even a trained therapist — were able to work on Sh.K.’s conductive education

goals without a conductive educator present. (Id. at 20 n.5). The IHO held

that “this [manner] of implementation of the IEP is reasonably calculated to

provide the child with an opportunity to obtain educational benefit.” (Id. at 21).

      The IHO also distinguished F.B. v. N.Y.C. Dep’t of Educ., 132 F. Supp. 3d

522 (S.D.N.Y. 2015), on which Plaintiff relied for the proposition that the DOE

was required to provide a conductive educator because one was referred to in

the goals section of the IEP. (IHO Dec. 20). In FB, the IHO explained, “it was

held that the DOE failed to provide a student an appropriate education when …

the classroom teacher testified that she could not implement the student’s IEP

goals of using the well established ‘floor-time’ methodology for teaching an

autistic child.” (Id.). While in that case, “the DOE offered nothing to counter

that the public school was incapable of implementing at least four of the IEP’s

seventeen goals,” in Sh.K.’s case, “the DOE offered testimony that all of the

goals on the IEP could be met[,] including the three goals in the IEP pertaining

to conductive education.” (Id.). The IHO determined that “[a]s long as the DOE

can implement the goals as the assistant principal [Hodge] stated she could,

                                       12
the DOE can fulfill its good faith effort to assist the child in achieving her

goals.” (Id. at 21).

       Beyond determining whether the DOE had satisfied its burden of

showing that it had provided a FAPE to Sh.K., the IHO also briefly addressed

whether Pathways was an appropriate placement (she indicated that it was

not), and whether Plaintiff had demonstrated that the balance of equities were

on her side (the IHO indicated that she had not). (IHO Dec. 22-23). However,

for reasons that will become apparent below, these parts of the IHO’s decision

are immaterial to this Court’s ruling today. The IHO concluded by denying

Plaintiff her request for tuition reimbursement and RSAs at Pathways. (Id. at

23).

       5.    Proceedings Before the State Review Officer

       On March 27, 2017, Plaintiff appealed the IHO’s decision to the Office of

State Review of the New York State Education Department. (Def. 56.1 ¶ 35).

Plaintiff raised numerous challenges against the IHO’s decision, including:

(i) the IHO erred in finding that Sh.K. would have been grouped with

functionally similar peers at Spectrum; (ii) the IHO erred in finding that Sh.K.

did not require conductive education, and that the DOE could have

implemented the IEP’s conductive education goals through an OT and PT;

(iii) the IHO reached improper conclusions regarding conductive education

because the IHO improperly accepted and relied upon documents submitted by

the DOE; and (iv) the IHO improperly relied upon retrospective testimony in

determining that Spectrum was capable of implementing the IEP’s conductive

                                         13
education goals. (SRO Dec. 5). Plaintiff also challenged the IHO’s conclusions

regarding whether Pathways was an appropriate placement and whether

Plaintiff had demonstrated that equitable considerations were in her favor.

(Id.). In response, the DOE primarily argued that (i) conductive education goals

were included in the IEP because iHope — Sh.K.’s placement at the time of the

CSE meeting — used that terminology to describe its adapted physical

education program; (ii) the conductive education goals could be implemented

by the personnel available at Spectrum; (iii) Spectrum was an appropriate

placement because Sh.K. would have been grouped with peers with similar

needs and academic functioning levels; and (iv) the IHO did not rely on

retrospective evidence. (Id. at 6). The DOE also argued in favor of affirming the

IHO’s finding that Pathways was not a proper placement and that Plaintiff was

not entitled to tuition reimbursement. (Id.).

      On June 1, 2017, the SRO issued a 25-page decision broadly affirming

the IHO. (Def. 56.1 ¶ 36). The SRO first provided a lengthy and detailed

factual and procedural history (SRO Dec. 2-6), followed by a thorough

recitation of the standards governing cases brought under the IDEA (id. at 6-8).

The SRO then turned to Plaintiff’s challenge regarding Sh.K.’s functional

grouping. 5 The SRO concluded that the evidence in the hearing record

supported the IHO’s conclusion that Sh.K. was appropriately functionally


5     The SRO also addressed several smaller issues, such as whether the IHO erred in
      admitting and relying upon certain documentary evidence (SRO Dec. 8-9), or whether
      Plaintiff had properly brought a challenge against the IEP itself (id. at 10). However,
      since neither of those issues was raised before this Court, this Opinion will not recount
      the portions of the SRO’s decision dealing with them here.

                                             14
grouped in the proposed 6:1:1 classroom. (Id. at 11). The SRO noted that

while parents have a right to participate in the decision-making process

regarding the “educational placement” of their child, they do not have a right to

participate in the selection of their child’s classmates. (Id. at 11-12).

Moreover, the SRO explained that while New York State regulations require

that students in special classes be grouped with students having similar

individual needs, the student’s level of physical development may not be the

sole basis for determining the student’s functional grouping. (Id. at 12).

Instead, state regulations require consideration of the student’s “levels of

academic or educational achievement and learning characteristics”; “levels of

social development”; “levels of physical development”; and “the management

needs of the students in the classroom.” (Id.).

         Having explained the governing standards regarding functional grouping,

the SRO proceeded to conduct a detailed review of Sh.K.’s skills and needs, as

described in the 2016 IEP. (SRO Dec. 12-15). Specifically, the SRO dedicated

four pages to discussing the IEP’s description of Sh.K.’s academic functioning

in both math and literacy; her communication skills; her hearing education

development; her need for highly structured, specialized settings; her social

development; her progress in her conductive education goals, as well as her

general physical development; and her highly intensive management needs.

(Id.).

         The SRO then credited Hodge’s testimony that students in Sh.K.’s

proposed class would have had similar academic and emotional needs as Sh.K.

                                        15
(SRO Dec. 16). The SRO noted Hodge’s testimony that, similarly to Sh.K., there

were students in the class who “were nonverbal and used communication

devices and sign language”; “students who employed eye gaze and facial

expressions to participate in lessons and express preferences”; and students

who “used objects, pictures of objects, and symbols, in addition to

communication switches.” (Id.). The SRO also credited Hodge’s testimony that

the students were academically similar to Sh.K., since students in the

proposed class were working at the pre-primer level, and that similar

instructional strategies and accommodations would be utilized for Sh.K. and

the students in the proposed class. (Id.).

      The SRO found that while it was true that Sh.K.’s other classmates

would have been both autistic and ambulatory, her differing physical needs

could not be the sole basis for determining placement. (SRO Dec. 16). Instead,

the SRO found that “the student’s physical development and physical needs

are not such that placement in the proposed 6:1:1 classroom would have been

inappropriate[,] considering the student was provided with continual adult

supervision via a 1:1 paraprofessional throughout the duration of the school

day.” (Id. at 16-17). Thus, the SRO found no error in the IHO’s determination

that Sh.K. was “suitably grouped for instruction with students with similar

needs in the proposed [6:1:1] classroom.” (Id. at 17).

      The SRO then turned to Plaintiff’s challenges regarding conductive

education. Specifically, the SRO addressed “whether the June 2016 IEP

adopted conductive education, and, if so, could the assigned public school site

                                       16
implement the June 2016 IEP, including those goals designated as conductive

education goals, without having a conductive education provider on staff.”

(SRO Dec. 17). The SRO first conducted a comprehensive survey of relevant

case law in the Second Circuit concerning the effect of an IEP incorporating the

language of a specific methodology. (Id. at 17-18). The SRO noted that “the

Second Circuit has hesitated to find an IEP substantively adequate ‘when the

reports and evaluative materials present at the CSE meeting yield a clear

consensus’ regarding methodology.” (Id. at 18 (quoting A.M. v. N.Y.C. Dep’t of

Educ., 845 F.3d 523, 541-45 (2d Cir. 2017))).

      The SRO further noted that “courts [in the Second Circuit] have been

divided on the impact of a CSE adopting annual goals from private progress

reports or evaluations and including them on a student’s IEP without

specifically adopting the methodology used in the private school.” (SRO

Dec. 17). The SRO compared FB, where the district court found that an IEP

adopted a specific methodology by listing goals that referenced terminology

specific to that methodology, with other courts that “have concluded that goals

which incorporate some terminology or jargon specific to a methodology can

nonetheless be implemented without the use of a specific methodology when

such terms have a ‘relatively common meaning’ that would not ‘prevent a

teacher or therapist from implementing the IEP’s goals.’” (Id. (comparing F.B.,

132 F. Supp. 3d at 550-51, with G.S. v. N.Y.C. Dep’t of Educ., No. 15 Civ. 5187

(RA), 2016 WL 5107039, at *11 (S.D.N.Y. Sept. 19, 2016))).




                                       17
      Finally, the SRO cited to N.B. v. New York City Department of Education,

in which the district court found that although “the current and better view” is

that an IEP’s incorporation of goals particular to a specific methodology was an

implicit adoption of that methodology, parents must still offer non-speculative

evidence showing that the DOE’s proposed placement cannot implement the

methodology-oriented goals. (SRO Dec. 17 (citing No. 15 Civ. 4948 (AT), 2016

WL 5816925, at *6 (S.D.N.Y. Sept. 29, 2016))). The SRO further quoted N.B.’s

finding that “[t]estimony that a school did not exclusively use one methodology

but instead would individualize its methods for a given student supports rather

than undermines [the school’s] ability to implement [the] IEP.” (Id. (citing 2016

WL 5816925, at *6)).

      The SRO next provided an overview of how conductive education was

portrayed in the hearing record, detailing the methodology’s philosophy, goals,

and exercises. (SRO Dec. 18-19). The SRO relied heavily on Crane’s testimony

in her description of what conductive education entails. (Id.). The SRO then

considered whether the IEP in fact adopted the conductive education

methodology. The SRO noted that of the 19 annual goals and 48 short-term

objectives identified on the IEP, only three of the annual goals and eight of the

short-term objectives were marked as pertaining to conductive education. (Id.

at 19). The SRO explained that even though the goals were labeled as involving

conductive education, “the only language in the goals or short-term objectives

which could be considered associated with conductive education was a

description of the role of a ‘conductor’ in one short-term objective,” as well as a

                                        18
statement that the student’s progress would be evaluated daily by a conductive

education teacher. (Id.). Moreover, the SRO noted Ortiz’s testimony before the

IHO “that the CSE labeled the annual goals as conductive education because

that is how [iHope] described its physical education program.” (Id. at n.10).

Given the limited nature of conductive-education-specific language in the IEP,

the SRO found that the IEP “did not necessarily adopt the use of conductive

education methodology.” (Id. at 19-20).

      The SRO also determined that even if the IEP had adopted conductive

education as a methodology, the record supported the IHO’s finding that the

conductive education goals could be implemented by physical therapists,

occupational therapists, and other related services providers. (SRO Dec. 20,

22). The SRO generally observed that

            the three conductive education goals focused on the
            student’s needs related to lower extremity spasticity,
            her emerging ability to grasp and release objects, and
            the limited functionality of her upper and lower
            extremities, all of which are generally consistent with
            the needs identified in the PT and OT portions of the
            June 2016 IEP.

(Id. at 20). The SRO drew direct comparisons between the three conductive

education goals and the PT and OT goals, such as noting that the second PT

goal, which “focused on improving the student’s mobility,” was consistent with

the third conductive education goal’s focus of increasing Sh.K.’s functional use

of her lower extremities. (Id. at 21). As another example, the SRO noted the

overlap between the second conductive education goal’s focus on improving

Sh.K.’s ability to grasp and release objects and the OT goals’ exercises involving


                                       19
reaching for craft supplies, rolling balls, and grasping and releasing wash

cloths and paper towels. (Id. at 21). The SRO found that

            comparison of the … IEP annual goals and short-term
            objectives labeled physical therapy, occupational
            therapy, and conductive education shows that overall
            they were designed to improve the student’s gross and
            fine motor skills, and other than reference to
            measurement by a conductive education teacher, the
            annual goals labeled conductive education do not
            contain language unique to conductive education.

(Id. at 22). Therefore, the SRO concluded that the conductive education goals

and short-term objectives could be addressed by personnel other than a

conductive education teacher. (Id.). Finally, the SRO noted that the relevant

inquiry was whether the IEP as a whole was likely to produce progress towards

Sh.K.’s goals absent the use of conductive education. (Id. (citing T.C. v. N.Y.C.

Dep’t of Educ., No. 15 Civ. 2667 (KPF), 2016 WL 4449791, at *26 (S.D.N.Y.

Aug. 24, 2016))). The SRO found that Sh.K.’s “needs addressed by the

conductive education goals were also addressed in the annual goals related to

OT and PT: therefore, any implementation failure limited solely to the three

[conductive education] goals … would not result in a denial of [a] FAPE.” (Id.).

      The remainder of the SRO’s decision focused on whether the IHO erred in

finding that equitable considerations were not in Plaintiff’s favor. (SRO

Dec. 23-24). Although the SRO explained that she did not need to determine

whether equitable considerations did in fact favor Plaintiff, because she had

affirmed the IHO’s finding that the DOE offered Sh.K. a FAPE, she nonetheless

reversed the IHO’s finding against Plaintiff on that limited ground. (Id. at 24).

The SRO found that the IHO “relied on irrelevant information and applied an
                                        20
incorrect standard when determining that the parent did not demonstrate an

entitlement to direct funding of the student’s cost of attendance at [Pathways].”

(Id.). In sum, however, the SRO held that Sh.K. was not denied a FAPE, and

dismissed Plaintiff’s appeal. (Id. at 24-25). The one issue that the SRO failed

to address, despite identifying it as an issue on appeal (id. at 5), was whether

the IHO improperly relied upon retrospective testimony.

B.    Procedural Background

      This action was commenced with the filing of the operative Complaint on

August 10, 2017. (Dkt. #1). The case was initially assigned to the Honorable

Deborah A. Batts. The DOE filed its Answer on December 13, 2017. (Dkt. #9).

On February 22, 2018, the parties proposed a briefing schedule for their cross-

motions for summary judgment (Dkt. #12), which Judge Batts endorsed on

February 27, 2018, with a revision made for the parties’ Local Rule 56.1

statements (Dkt. #13). Plaintiff filed her motion for summary judgment, along

with accompanying memorandum and 56.1 statement, on April 27, 2018.

(Dkt. #21-23). The DOE filed its cross-motion for summary judgment, along

with accompanying memorandum, 56.1 statement, and counter-statement to

Plaintiff’s 56.1 statement, on June 8, 2018. (Dkt. #24-27). On June 29, 2018,

Plaintiff filed her reply brief and counter-statement to the DOE’s 56.1

statement (Dkt. #28-29), and the DOE filed its reply brief on July 20, 2018

(Dkt. #30). On November 14, 2019, Judge Batts referred the parties’ cross-

motions to Magistrate Judge Barbara C. Moses for a report and

recommendation. (Dkt. #31). On February 20, 2020, this case was reassigned

                                        21
to this Court, and the Court issued an Order that same day withdrawing the

referral of the motions to Judge Moses. (Dkt. #32).

                                   DISCUSSION

A.    Applicable Law

      1.    The Legal Framework

      The IDEA “requires states to provide disabled children with a ‘free

appropriate public education’” (a “FAPE”). Florence Cty. Sch. Dist. Four v.

Carter, 510 U.S. 7, 9 (1993) (citation omitted); see R.E. v. N.Y.C. Dep’t of Educ.,

694 F.3d 167, 174-75 (2d Cir. 2012). In accordance with this mandate, school

districts are required to create an IEP for each qualifying child in order to

ensure that the child receives a FAPE. See R.E., 694 F.3d at 175.

      “The IEP, the result of collaborations between parents, educators, and

representatives of the school district, sets out the child’s present educational

performance, establishes annual and short-term objectives for improvements in

that performance, and describes the specially designed instruction and services

that will enable the child to meet those objectives.” T.Y. v. N.Y.C. Dep’t of

Educ., 584 F.3d 412, 415 (2d Cir. 2009) (quoting Lillbask ex rel. Mauclaire v.

Conn. Dep’t of Educ., 397 F.3d 77, 81 (2d Cir. 2005)); see also 20 U.S.C.

§ 1414(d)(1)(A). At the cornerstone of the IDEA is the requirement that the IEP

be “reasonably calculated to enable the child to receive educational benefits.”

Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 207

(1982); see also Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1, 137

S. Ct. 988, 1001 (2017) (“The IDEA . . . requires an educational program

                                        22
reasonably calculated to enable a child to make progress appropriate in light of

the child's circumstances.”); Gagliardo v. Arlington Cent. Sch. Dist., 489 F.3d

105, 107 (2d Cir. 2007) (citing Walczak v. Fla. Union Free Sch. Dist., 142 F.3d

119, 122 (2d Cir. 1998)).

      In New York State, each school district has a CSE that is responsible for

developing IEPs for qualifying students within that district. Gagliardo, 489

F.3d at 107. A CSE is “comprised of members appointed by the local school

district’s board of education; it must include, among others, the student’s

parent(s), a regular or special education teacher, a school board representative,

[and] a parent representative,” and it may include others. R.E., 694 F.3d at

175; N.Y. Educ. Law § 4402(1)(b)(1)(a). 6 The CSE is responsible for examining

the student’s level of achievement and specific needs in order to determine an

appropriate educational program. R.E., 694 F.3d at 175.

      A school district’s obligations do not cease with the formulation of the

IEP. The district “must also implement the IEP, which includes offering

placement in a school that can fulfill the requirements set forth in the IEP.”

D.C. ex rel. E.B. v. N.Y.C. Dep’t of Educ., 950 F. Supp. 2d 494, 509 (S.D.N.Y.

2013) (quoting O.O. v. District of Columbia, 573 F. Supp. 2d 41, 53 (D.D.C.

2008)). “The school district must provide special education and related

services to a student with a disability in accordance with the student’s IEP and



6     A “parent representative,” also referred to as a “parent member,” is a parent of another
      disabled student. This parent attends the CSE meeting to provide information and
      support to the parent of the student for whom the CSE meeting is being held. See N.Y.
      Educ. Law § 4402(a)(viii).

                                             23
must make a good faith effort to assist the student to achieve the annual

goals … listed in the student’s IEP.” 8 N.Y.C.R.R. § 200.4(e)(7). Thus, “[s]chool

districts may not assign a child to a school that cannot satisfy the IEP’s

requirements.” F.B., 132 F. Supp. 3d at 550 (internal quotation marks

omitted) (quoting M.O. v. N.Y.C. Dep’t of Educ., 793 F.3d 236, 244 (2d Cir.

2015)).

      If a parent believes that his or her child is being denied a FAPE, he or

she may unilaterally enroll the child in a private school and seek tuition

reimbursement from the district through the filing of a due process complaint.

M.O., 793 F.3d at 239 (quoting Hardison v. Bd. of. Educ. of the Oneonta City

Sch. Dist., 773 F.3d 372, 376 (2d Cir. 2014)); 20 U.S.C. § 1412(a)(10)(C)(ii); N.Y.

Educ. Law § 4404(1). Upon the filing of a due process complaint, federal law

mandates that the parent be provided with an impartial due process hearing

before an Impartial Hearing Officer (“IHO”). 20 U.S.C. § 1415(f). In the

impartial hearing, the school district bears the initial burden of establishing

the validity of its plan. If the district fails to carry that burden, the parent

must establish the appropriateness of his or her private placement and that the

equities favor him or her. N.Y. Educ. Law § 4404(1)(c). Additionally, New York

law requires a parent to pursue his or her claim first before an IHO; once the

IHO renders a decision, either party may appeal the decision to the SRO. Id.

§ 4404(1), (2). After the SRO completes his or her review of the IHO’s decision,

either party may file an action in state or federal court seeking review of the

SRO’s decision. 20 U.S.C. § 1415(i)(2)(A).

                                         24
      2.    The Standard of Review

      In IDEA cases, motions for summary judgment “serve as an aid to the

court within a statutory scheme whose purpose is to ensure that children with

disabilities receive the educational benefits to which they are entitled.” T.Y.,

584 F.3d at 418. For this reason, motions for summary judgment in IDEA

cases are “an appeal from an administrative determination” that typically

“triggers more than an inquiry into possible disputed issues of fact.” Lillbask,

397 F.3d at 84 n.3 (citations omitted).

      The federal court’s role in reviewing these state administrative decisions

is, however, “circumscribed.” R.E., 694 F.3d at 189; see also T.Y., 584 F.3d at

417. A federal court must give “due weight to the state proceedings, mindful

that [the court] lack[s] the specialized knowledge and experience necessary to

resolve questions of educational policy.” R.E., 694 F.3d at 189 (citation and

quotation marks omitted). “Keeping in mind this circumscribed role, the

district court engages in an independent review of the administrative record

and makes a determination based on a preponderance of the evidence.” M.B.

ex rel. L.C. v. Minisink Valley Cent. Sch. Dist., 523 F. App’x 76, 77-78 (2d Cir.

2013) (summary order) (quoting Gagliardo, 489 F.3d at 112). Although the

court’s review of state administrative decisions “requires a more critical

appraisal of the agency determination than clear-error review, [it] nevertheless

falls well short of complete de novo review.” M.H. v. N.Y.C. Dep’t of Educ., 685

F.3d 217, 244 (2d Cir. 2012) (citation omitted). District courts may not

“substitute their own notions of sound educational policy for those of the

                                          25
school authorities which they review.” K.Y. ex rel. T.Y. v. N.Y.C. Dep’t of Educ.,

584 F.3d 412, 417 (2d Cir. 2009) (citation omitted); accord W.A. v. Hendrick

Hudson Cent. Sch. Dist., 927 F.3d 126, 143 (2d Cir. 2019), cert. denied, No. 19-

616, 2020 WL 283273 (U.S. Jan. 21, 2020).

      “[C]ourts generally defer to the final decision of the state authorities, even

where the reviewing authority disagrees with the hearing officer.” M.H., 685

F.3d at 241 (citing A.C. ex rel. M.C. v. Bd. of Educ. of the Chappaqua Cent. Sch.

Dist., 553 F.3d 165, 171 (2d Cir. 2009)). Where the IHO and SRO reach

competing determinations, courts “must defer to the SRO’s decision on matters

requiring educational expertise unless it concludes that the decision was

inadequately reasoned, in which case a better-reasoned IHO opinion may be

considered instead.” R.E., 694 F.3d at 189. On the other hand, “where the

SRO and IHO agree, deference to the conclusions of the administrators on this

issue is particularly appropriate.” C.W. v. City Sch. Dist. of New York, 171 F.

Supp. 3d 126, 131 (S.D.N.Y. 2016) (internal brackets and quotation marks

omitted).

      The deference owed to an SRO’s decision depends on the quality of that

opinion. R.E., 694 F.3d at 189. “Deference is particularly appropriate when

the state hearing officer’s review has been thorough and careful.” Id. at 184

(citing Walczak, 142 F.3d at 129). In reviewing the administrative decision, a

district court is directed to assess “the factors that normally determine whether

any particular judgment is persuasive, for example, whether the decision being

reviewed is well-reasoned, and whether it was based on substantially greater

                                        26
familiarly with the evidence and the witnesses than the reviewing court.” Id. at

189 (citation and quotation marks omitted). “[T]he district court should not

disturb the SRO’s decision if it ‘is thorough, well-reasoned, and based on the

record.’” E.H. v. N.Y.C. Dep’t of Educ., 164 F. Supp. 3d 539, 546 (S.D.N.Y.

2016) (quoting D.A.B. v. N.Y.C. Dep’t of Educ., 630 F. App’x 73, 75 (2d Cir.

2015) (summary order)).

      “Different types of findings are also accorded different degrees of

deference. The SRO’s findings regarding the IEP’s substantive adequacy

command more deference than determinations regarding whether the IEP was

developed according to proper IDEA procedures.” E.H., 164 F. Supp. 3d at

547. Additionally, “more deference is due when this Court’s determination

rests solely on the same evidence presented to the SRO.” Id.

B.    Analysis

      On appeal from the SRO’s decision, Plaintiff has narrowed her challenge

to three grounds, two of which are related: (i) the SRO erred in finding that the

DOE had placed Sh.K. in an appropriate functional group (Pl. Br. 14); (ii) the

SRO impermissibly relied on retrospective testimony from Hodge in concluding

that Spectrum could implement the IEP (id. at 10); and (iii) the SRO erred in

finding that Spectrum could implement the IEP, and specifically the portions of

the IEP concerning conductive education (id.). Although the DOE addresses

the procedural and substantive adequacy of the IEP in its briefing (Def. Br. 7-

9), the Court reads neither Plaintiff’s Complaint nor her briefing as challenging




                                       27
the IEP. Therefore, the Court will only consider the three issues that have been

presented to it.

      1.     The Court Defers to the SRO’s Decision Regarding Sh.K.’s
             Functional Grouping

      Plaintiff argues that the DOE’s placement at Spectrum was inappropriate

because it would have placed Sh.K. in a classroom populated entirely by

ambulatory, autistic students, whereas Sh.K. is neither autistic nor

ambulatory. (Pl. Br. 14-16). As detailed previously, the SRO engaged in a

thorough, six-and-a-half-page analysis of Plaintiff’s argument before rejecting

it. (SRO Dec. 11-17). The SRO correctly noted both that state regulations

require that students in special classes be grouped with students with similar

individual needs, and that a student’s physical needs may not be the sole basis

for determining a placement. (Id. at 12 (citing N.Y.C.R.R. §§ 200.6(a)(3)(iii),

(h)(3))). The SRO then conducted an exacting analysis of Sh.K.’s IEP, detailing,

inter alia, her academic functioning, communication skills, and physical

development and needs. (Id. at 12-16). The SRO concluded by noting Hodge’s

testimony that Sh.K. and her classmates would have had similar individual

needs and abilities. (Id. at 16). Given all these similarities, the SRO reasoned

that, despite Sh.K.’s unique physical needs, the proposed classroom at

Spectrum was an appropriate placement. (Id. at 16-17). As the SRO noted, the

relevant inquiry is not whether the placement is “the best possible group of

children,” but whether the students had similar needs. (Id. at 17 (citing E.S. ex

rel. B.S. v. Katonah-Lewisboro Sch. Dist., 742 F. Supp. 2d 417, 436 (S.D.N.Y.

2010))).
                                        28
      Not only is the SRO’s opinion thorough and well-reasoned, but it is also

amply supported by the record. As the SRO noted, Assistant Principal Hodge

directly testified to the similar needs shared by Sh.K. and the students that

would have been in her proposed classroom. (Tr. 184:6-189:3). The only

evidence that Plaintiff offers to counter Hodge’s testimony is testimony offered

by Sara Naegele from Pathways, who testified to having had experience

teaching autistic students. (Pl. Br. 15; Tr. 342:6-10). Naegele did indeed

testify that she perceived differences between the kind of instruction and care

autistic students require as compared to students like Sh.K. (Tr. 403:10-11),

but Naegele’s testimony was not based on any personal knowledge of the

students that would have been Sh.K.’s classmates at Spectrum. Instead, it was

merely speculative testimony unconnected to the realities that Hodge

described, and the SRO acted well within reason in crediting Hodge’s testimony

over Naegele’s.

      In the end, it is clear that Plaintiff’s primary argument is that Sh.K. has

different physical needs from her proposed classmates. (See Pl. Br. 16

(explaining that while “the children in the Spectrum School’s 6:1:1 classrooms

may be working on similar academic goals as Sh.K., … they are not

functionally similar physically” (emphasis in original))). But as the SRO and

this Court have noted, the law is clear that a student’s physical needs may not

be the sole basis for a placement. Given the persuasiveness of the SRO’s

analysis of this issue and Plaintiff’s inability to undermine the validity of the




                                        29
SRO’s reasoning, the Court defers to the SRO and affirms its finding regarding

Sh.K.’s functional grouping.

      2.        The SRO Did Not Impermissibly Rely on Retrospective
                Testimony

      As part of her broader attack on the SRO’s finding regarding Spectrum’s

ability to implement the IEP’s conductive education goals, Plaintiff argues that

both the IHO and the SRO improperly relied on retrospective testimony. (Pl.

Br. 13-14). Specifically, Plaintiff asserts that both administrators improperly

relied on testimony from Hodge concerning the ways in which Spectrum “could

have modified its curriculum in order to implement the IEP’s [conductive

education] requirement.” (Id. at 13). Plaintiff bases her argument on her

understanding that an inquiry concerning the appropriateness of a placement

“must be evaluated based on information known by a parent at the time of her

placement decision.” (Id. at 8).

      The Court understands Plaintiff’s argument to be that, either as a matter

of Second Circuit precedent or as a function of persuasive authority from sister

courts, the only information regarding a proposed placement that may be

considered by an IHO or SRO is that which was subjectively known by a parent

at the time of her placement decision. Plaintiff is correct that the IHO and SRO

are forbidden from considering retrospective testimony. See M.O., 793 F.3d at

244. But insofar as Plaintiff believes the bar on retrospective testimony to

allow consideration only of information directly known by the parent, Plaintiff

is incorrect.



                                       30
       The rule prohibiting retrospective testimony comes from R.E., in which

the Second Circuit grappled with whether the DOE could augment an

inadequate IEP with testimony that “certain services not listed in the IEP would

actually have been provided to the child if he or she had attended the …

proposed placement.” See 694 F.3d at 185. The Second Circuit held that such

testimony was impermissible in the context of a Burlington/Carter hearing. See

id. at 186. 7 As the Second Circuit explained, “parents must have sufficient

information about the IEP to make an informed decision as to its adequacy

prior to making a placement decision,” and allowing the DOE to create a

defective IEP and then augment at the impartial hearing with curative

testimony would essentially permit the DOE to effect a “bait and switch.” See

id. Therefore, “parties are limited to discussing the placement and services …

reasonably known to the parties at the time of the placement decision.” Id. at

187.

       While R.E. dealt specifically with whether the DOE could remedy a

defective IEP with retrospective testimony, later cases have dealt with whether

the DOE can similarly remedy a defective placement. In B.R. ex rel. K.O. v. New

York City Department of Education, the plaintiffs alleged that the DOE’s

proposed placement failed to provide their child with one-on-one occupational

therapy, as recommended by the IEP. 910 F. Supp. 2d 670, 675 (S.D.N.Y.


7      A Burlington/Carter hearing is one where the parties litigate whether a parent who
       unilaterally places their child in a private school may obtain tuition reimbursement
       under the IDEA. See C.F. ex rel. R.F. v. N.Y.C. Dep’t of Educ., 746 F.3d 68, 76 (2d Cir.
       2014); see generally Sch. Comm. of the Town of Burlington v. Dep’t of Educ. of Mass., 471
       U.S. 359 (1985); Florence Cnty. Sch. Dist. Four v. Carter, 510 U.S. 79 (1993).

                                              31
2012). The court found that it could only consider “whether, at the time B.R.

was actually considering the proposed placement, the school could offer

occupational therapy in line with the IEP.” Id. at 677. In D.C. ex rel. E.B. v.

New York City Department of Education, discussed above, the plaintiff alleged

that the DOE’s proposed placement was inadequate because it was unable to

offer a seafood-free environment, as required by the IEP. See 950 F. Supp. 2d

at 508-09. Witnesses for the DOE testified at the impartial hearing that if the

student had enrolled at the proposed placement, “the school could have taken

the steps necessary to provide a seafood free environment,” which the plaintiff

characterized as an impermissible attempt “to change the record as it existed

at the time” the plaintiff made the placement decision. See id. at 509. Indeed,

it was clear in D.C. that at the time the plaintiff was making his or her decision,

the proposed placement was not free of seafood. See id. at 511-12. The district

court found that the DOE’s attempts to testify as to what the proposed

placement could have done were retrospective testimony, and explained that

testimony about a placement “must be limited to information that was

reasonably known to the parties at the time of the placement decision.” See id.

at 512-13. Finally, the Second Circuit has reaffirmed “that challenges to a

school district’s proposed placement school must be evaluated prospectively,”

quoting favorably the language from B.R. that the court’s evaluation should

focus on whether, at the time of the placement decision, the proposed school

could offer services in line with the IEP. See M.O., 793 F.3d at 244 (quoting

B.R., 910 F. Supp. 2d at 677).

                                        32
      The Court acknowledges that the line of cases extending from R.E. to

M.O. is ambiguous as to whether courts and state administrators are meant to

apply a subjective or an objective standard as to what testimony may be

considered in a Burlington/Carter hearing. For example, there is language in

D.C. that might lead a reader to believe, as Plaintiff does, that the relevant

inquiry is what information the parent personally knew or had been told at the

time of the placement decision. See 950 F. Supp. 2d at 512 (explaining that

information about possible accommodations for the student “was never

provided to D.C. and there is no evidence that, at the time D.C. had to make

her placement decision, she had any knowledge of the procedures that P188

could have undertaken”). However, when read together, the cases are clear

that the Second Circuit instituted, and sister courts have implemented, an

objective standard. See, e.g., R.E., 694 F.3d at 187 (“[B]oth parties are limited

to discussing the placement and services … reasonably known to the parties at

the time of the placement decision.” (emphasis added)); D.C., 950 F. Supp. 2d

at 512-13 (“[T]estimony … must be limited to information that was reasonably

known to the parties at the time of the placement decision.” (emphasis added));

B.R., 910 F. Supp. 2d at 677 (“[T]he Court evaluates whether, at the time B.R.

was actually considering the proposed placement, the school could offer

occupational therapy in line with the IEP.”). Not only is an objective standard

in line with precedent and practice, but it also ensures that plaintiffs cannot

preclude testimony about a school’s ability to accommodate their child by

strategically choosing not to ask certain questions.

                                        33
      Given the objective standard that governs the rule prohibiting

retrospective testimony, it is clear that neither the IHO nor the SRO erred in

relying on Hodge’s testimony. Hodge did not testify about services, resources,

or personnel that Spectrum did not have or offer at the time of Plaintiff’s

placement decision, but could speculatively have obtained if Sh.K. were to

enroll. Instead, Hodge testified solely as to services, resources, and personnel

that Spectrum offered at the time Plaintiff was making her decision and that

Plaintiff would have reasonably known about. (See, e.g., Tr. 202:20-203:8

(explaining the manner in which Spectrum’s occupational therapists and

physical therapists work with students)). This is completely distinguishable

from the situation in D.C., where the relevant proposed school was not a

seafood-free environment, as required, at the time of the placement decision,

and the DOE’s testimony was focused on how the school could have become

seafood-free. See 950 F. Supp. 2d at 512. There was no error in the IHO or

the SRO relying on Hodge’s testimony regarding services that Spectrum offered

at the time of Plaintiff’s decision, and there is nothing barring this Court from

considering that same testimony on appeal.

      3.    The Court Defers to the SRO’s Decision Regarding Spectrum’s
            Ability to Implement the IEP’s Conductive Education Goals

      Plaintiff raises two final, interrelated challenges to the SRO’s decision

regarding conductive education. (Pl. Br. 10-14). Specifically, Plaintiff argues

that: (i) the IEP adopted the conductive education methodology, and therefore

required, that Sh.K. be instructed using conductive education; and

(ii) Spectrum was unable to implement the IEP’s conductive education goals.
                                        34
(Id.). As discussed previously, although the SRO was skeptical as to whether

the IEP adopted conductive education (SRO Dec. 19-20), her finding that

Spectrum would nonetheless be capable of fully implementing Sh.K.’s IEP

assumed that the IEP did, in fact, require conductive education (id. at 20, 22).

Therefore, the Court need not determine whether the IEP adopted the

conductive education methodology as a matter of law, as the inquiry is not

dispositive. 8

       Instead, the Court turns to whether the SRO erred in determining that

Sh.K.’s IEP could be implemented at Spectrum. This is exactly the kind of

question that the Court lacks the specialized knowledge and institutional

competence to adjudicate. See E.H. v. N.Y.C. Dep’t of Educ., 611 F. App’x 728,

730 (2d Cir. 2015) (summary order) (explaining that courts must be “mindful

that the judiciary lacks the specialized knowledge and experience necessary to

resolve persistent and difficult questions of educational policy” (quoting M.H.,

685 F.3d at 240)). Moreover, the Second Circuit has noted that deference is



8      With that said, the Court shares the SRO’s skepticism as to whether the IEP implicitly
       adopted conductive education. Plaintiff’s argument in favor of adoption relies almost
       entirely on F.B. v. New York City Department of Education, 132 F. Supp. 3d 522, 551
       (S.D.N.Y. 2015), in which a district court found that an IEP that used terminology
       specific to a certain methodology “embraced” that particular methodology. (Pl. Br. 11-
       12). However, as the DOE notes (Def. Br. 18-19), F.B. predates the Second Circuit’s
       decision in A.M. v. New York City Department of Education, 845 F.3d 523, 543 (2d Cir.
       2017), in which the Second Circuit explained that an IEP is inadequate when it fails to
       provide services consistent with a “clear consensus” of the CSE meeting. Given that
       operative rule, it is unclear from the record that such a clear consensus existed. In her
       testimony, Ortiz stated both that “conductive education is equivalent to physical
       education” (Tr. 101:4-7), and that the only reason the CSE used the term conductive
       education in the IEP is because iHope “sa[id] that they do physical education and they
       call it conductive education, and that is why we label it as such on our IEP” (id. at
       137:19-21). Therefore, it is far from certain that there was a clear consensus that the
       CSE intended for conductive education to be required.

                                              35
warranted when “state administrators weight the evidence about proper

teaching methodologies,” including whether the DOE’s choices are “likely to

produce progress” toward a student’s goals without the use of an adopted

methodology, “and explain their conclusions.” Cf. E.H., 611 F. App’x at 731

(explaining that SRO erred in finding that the DIR/Floortime method was not

required because it did not properly assess the necessity of that method).

      Here, there is no question that the SRO carefully and thoroughly weighed

the evidence regarding whether Spectrum needed to offer conductive education

in order to ensure that Sh.K. was likely to make progress toward her

conductive education goals. As already discussed, the SRO correctly cited the

relevant case law and legal standards; provided a detailed, record-based

description of conductive education; and offered a close analysis of the overlap

between the IEP’s conductive education goals and its physical therapy and

occupational therapy goals. (See SRO Dec. 17-22). Plaintiff’s only argument

against Spectrum’s ability to implement the IEP’s conductive education goals is

that Spectrum did not have a conductive education teacher, or “conductor.”

(Pl. Br. 12-13). However, Plaintiff points to no evidence in the record

supporting the proposition that it is impossible for Spectrum to implement the

conductive education goals without having a conductor on staff.

      Indeed, Plaintiff only cites to two pieces of evidence: a primer on

conductive education (Ex. M), and Crane’s testimony before the IHO. Neither

supports Plaintiff’s proposition. The primer, entitled “Conductive Education:

History, Definition, and Basic Concepts,” provides a thorough description of the

                                       36
conductor’s education and role within the methodology (see id. at 10), but at no

point does it state that conductive education exercises can only be led by

trained conductors. Similarly, Crane’s testimony before the IHO establishes

that only individuals who have received a specialized education may qualify as

conductors (see Tr. 532:3-17), but it does not support the proposition that non-

conductors cannot assist students in conductive education exercises. In fact,

Plaintiff’s own testimony indicates that non-conductors are capable of helping

implement conductive education goals. (See Tr. 314:24-316:19 (testifying that

Plaintiff helped incorporate whatever exercises Sh.K. did at school to the home

environment, and also that Plaintiff was trained by a conductive education

teacher to assist in such a way)). Thus, any attempt by Plaintiff to demonstrate

that the SRO’s decision was faulty is unsuccessful.

         Given the fact that the SRO’s decision was thorough, well-reasoned, and

based in the record, the Court can find no reason why it should not defer to the

SRO’s careful consideration of the issue at hand, and therefore deems

Plaintiff’s challenge regarding the conductive education goals to be without

merit. The Court defers to the SRO’s determination that Sh.K. was not denied

a FAPE, and thus does not reach the issue of whether Plaintiff’s unilateral

placement was appropriate or whether equitable considerations were in her

favor.




                                        37
                                 CONCLUSION

      For the reasons set forth in this Opinion, Plaintiff’s motion for summary

judgment is DENIED and the DOE’s motion for summary judgment is

GRANTED. Plaintiff’s request for reimbursement of the cost of tuition for the

2016-2017 school year at Pathways, and for RSAs at Pathways, is DENIED.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated: March 13, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       38
